295 F.2d 245
Mary WEBB, Plaintiff-Appellantv.Robert E. THOMAS and Western Electric Company, Defendants-Appellees.
No. 14394.
United States Court of Appeals Sixth Circuit.
October 13, 1961.

Appeal from the District Court of the United States for the Eastern District of Kentucky at Pikeville; Mac Swinford, Judge.
Joe Hobson, Prestonsburg, Ky., for appellant.
Edward R. Hays, Pikeville, Ky., L. D. May, Pikeville, Ky., for appellees.
Before MARTIN, McALLISTER and WEICK, Circuit Judges.

ORDER.

1
The above cause coming on to be heard on the record, briefs of the parties, and the argument of counsel in open court, upon the contention of appellant that the District Court erred in charging the jury, as well as in refusing to give the jury proposed instructions, and it appearing that the District Court committed no reversible error in its charge to the jury or in its failure to instruct in accordance with appellant's request; and the court being duly advised,


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed.